DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings and specification, the drawings objections set forth in the non-final rejection mailed on 08/03/2021 are withdrawn.
Claim Objections
In light of the amendment to claim 2, the objection to the claim set forth in the non-final rejection mailed on 08/03/2021 is withdrawn.
Allowable Subject Matter
Claims 1-17 are allowed.
Applicant’s arguments, and in light of the amendment to claim 1, see sections VI and VII, filed November 03, 2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-17 have been withdrawn. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the claim limitation of claim 1. Specifically, the second bullet of claim 1 which recites the multi-member frame assembly disposed laterally outward from the attachment assembly, configured to be pivotable about the axle of the vehicle, and also the resilient bushing assembly located within the recess and engaging the pivot, the at least one bushing assembly being resiliently deformable in a circumferential direction to permit pivoting of the pivot with respect to the recess, the at least one resilient bushing assembly being fixedly connected within the recess to resiliently bias the pivot towards a rest position with respect to the recess. Resilient . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611